Hackney, C. J.
This suit was by the appellant against the appellees James A. West, treasurer of Gibson county; James F. Saunders, treasurer of Yanderbúrg county; J. F. Masters, treasurer of Warrick county; O. O. Smith, treasurer of Pike county; R. J. Barr, treasurer of Daviess county; John French, treasurer of Greene county; W. F. Cassady, treasurer of Owen county; Ernest Muehler, treasurer of Clay county; Gus A. Conzman, treasurer of Vigo county; T. G. Murder-town, treasurer of the city of Washington,'Daviess county; W. W. Hauck, treasurer of the city of Terre Haute, Vigo county, and John McDonough, treasurer of the city of Evansville.
The lower court sustained a demurrer to the complaint, and no other ruling is assigned as error.
The questions presented by the record are the same as those decided in the cases of Cleveland, etc., R. W. Co. v. Backus, Treas., 133 Ind. 513; Indianapolis, etc., R. W. Co. v. Backus, Treas., 133 Ind. 609; Pittsburgh, etc., R. W. Co. v. Backus, Treas., 133 Ind. 625; and confirmed by the Supreme Court of the United States on the-day of May, 1894.
*698Filed June 20, 1894.
Upon the authority of those cases, the judgment of the circuit court is affirmed, and the restraining order, heretofore issued herein by this court, is dissolved.